Citation Nr: 1603340	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  He also served in the Reserve from July 1979 to March 2001 with a period of active duty from February 1, 1991, to March 20, 1991.  

This case comes to the Board of Veterans' Appeals (Board) from November 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran has since moved and jurisdiction over the case was transferred to the RO in Winston-Salem, North Carolina.

The Veteran was scheduled for a Board hearing at the RO in November 2015 but failed to report to the hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Active military, naval, or air service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims tinnitus is due to noise exposure during a period of ACDUTRA.  

During an October 2009 VA examination, the Veteran reported that he was an instructor for special forces and at the NCO (non-commissioned officer) academy and had been exposed to noise from weapons, grenade artillery simulators, tanks, explosives, large guns, and machine guns.  He indicated that his tinnitus began in 1995 during a 30-day training in the Reserves when an artillery simulator was fired close by.  He also indicated that he has had recurrent tinnitus since that time.  The examiner opined that the tinnitus was not caused by or a result of noise exposure in service.  The examiner's rationale focused on audiograms during service and applied more toward the etiology of hearing loss.

Given the Veteran's reported occupational specialty, he likely had noise exposure during Reserve service.  Service records show that he had 34 days of ACDUTRA between July 1994 and July 1995, and thus support his report of being on a 30-day training in 1995 during Reserve service.  As ringing of the ears is observable to the layperson, the Veteran's statements regarding time of onset are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  In that regard, his statements during the examination indicate that the tinnitus began during Reserve service in 1995 and has continued to the present.  Those statements credible and persuasive.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

On his claim for benefits received in January 2009, the Veteran indicated that he was diagnosed with bilateral hearing loss in June 1996 during Reserve service.

The Veteran's service separation forms show his military occupational specialty as radio repairman from July 1976 to July 1979 and infantryman from February 1991 to March 1991.  

Service treatment records from July 1976 to July 1979 do not indicate hearing loss disability for VA purposes in either ear.  Records from Reserve service indicate hearing loss in the right ear on two occasions.  A May 1982 examination indicates hearing loss in the right ear but not in the left ear.  A May 1986 examination does not indicate hearing loss in either ear.  An April 1990 examination less than one year prior to entry into active duty also does not indicate hearing loss in either ear.  A March 16, 1991, examination report prior to separation from active duty initially indicated hearing loss in the right ear but not in the left ear based on an audiogram dated that day.  However, the examination report was modified to indicate no hearing loss in either ear based on a March 18, 1991, audiogram that was conducted due to complaints of a change in hearing since April 1990.  The audiogram also reflects the examiner's note that there was no significant threshold shift since 1982.  Lastly, a July 1997 examination does not indicate hearing loss in either ear.  

A September 2008 VA treatment note shows a history of noise exposure in service as an instructor at the NCO academy and of a grenade simulator going off in close proximity.  Test results were unreliable.  A December 2008 note shows that retest revealed mild to moderate sensorineural hearing loss in both ears.

The Veteran was afforded a VA examination in October 2009.  He reported that he served as an instructor for Special Forces and at the NCO academy and had noise exposure from weapons, grenade artillery simulators, tanks, explosives, large guns, and machine guns.  He also reported an incident in 1995 during a 30-day training in the Reserve when an artillery simulator was fired close by, and having tinnitus since that time.  He denied occupational noise exposure but reported some recreational noise exposure from a lawnmower and a weedeater.  Examination revealed bilateral hearing loss.  The examiner noted the evidence cited above and then opined that the Veteran's hearing loss was not caused by or a result of noise exposure in service because audiogram dated March 18, 1991, two days before separation, did not show hearing loss considered disabling per VA regulations and no significant threshold shift was found in either ear during active duty.  

While the Board appreciates the examiner's opinion, it is found to be inadequate.  There is no indication that the examiner considered the Veteran's competent statements regarding disability onset and symptomatology since active duty service, especially during Reserve service.  The examiner did not reconcile the findings during Reserve service indicating hearing loss disability in the right ear.  The examiner also did not provide an opinion on whether any right ear hearing loss was aggravated by any period of ACDUTRA or INACDUTRA during Reserve service.  Thus, a supplemental opinion that addresses the above is needed.  As six years have passed since the last examination, to provide the examiner with a current picture of the Veteran's hearing loss disability, he should be afforded a new examination.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through April 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since April 2012.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner should consider the Veteran's statements regarding disability onset and symptomatology since active service, especially on March 18, 1991, during the Reserve.  The examiner should reconcile the findings indicating right ear hearing loss during Reserve service in May 1982 and on March 16, 1991.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss in either ear had its onset in active duty from July 1976 to July 1979 or is causally related to noise exposure during that time.  

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss in either ear was incurred in or aggravated by any period of ACDUTRA or INACDUTRA during Reserve service ending in March 2001.  The examiner must address the Veteran's competent report of noise exposure as along with the reports of having right ear hearing loss in 1982 and 1991. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


